Exhibit 99.1 Cytori Therapeutics contact Tiago Girao +1.858.458.0900 ir@cytori.com Cytori Reports First Quarter 2017 Business and Financial Results SAN DIEGO, May 11, 2017—Cytori Therapeutics (NASDAQ: CYTX) (“Cytori” or the “Company”) today announced its first quarter 2017 financial results and provided updates on its corporate activity and clinical development. First quarter 2017 adjusted net loss was $5.9 million, or $0.26 per share, and excludes a $1.7 million non-cash charge for in process research and development expense from the Azaya Therapeutics asset acquisition. Q1 2017 GAAP net loss was $7.5 million, or $0.33 per share. Operating cash burn for the quarter was approximately $4.8 million. Cytori ended the quarter with approximately $6.3 million of cash and cash equivalents, or approximately$15 millionpro-forma atMarch 31, 2017, when considering$8.7 millionin net cash proceeds sinceMarch 31, 2017from the issuance of shares under Cytori’s underwritten public offering that closed onApril 17, 2017.
